Digitally signed by
                                                                           Reporter of Decisions
                                                                           Reason: I attest to the
                       Illinois Official Reports                           accuracy and
                                                                           integrity of this
                                                                           document
                               Appellate Court                             Date: 2017.12.06
                                                                           11:28:44 -06'00'




                   In re Beverly B., 2017 IL App (2d) 160327



Appellate Court   In re BEVERLY B., Alleged to Be a Person Subject to Involuntary
Caption           Administration of Psychotropic Medication (The People of the State
                  of Illinois, Petitioner-Appellee, v. Beverly B., Respondent-Appellant).



District & No.    Second District
                  Docket No. 2-16-0327



Filed             September 28, 2017



Decision Under    Appeal from the Circuit Court of Kane County, No. 16-MH-66; the
Review            Hon. Divya K. Sarang, Judge, presiding.



Judgment          Reversed.


Counsel on        Veronique Baker, Teresa L. Berge, Allen W. James, Ann E. Krasuski,
Appeal            and Laurel Whitehouse Spahn, of Guardianship & Advocacy
                  Commission, of Anna, for appellant.

                  Joseph H. McMahon, State’s Attorney, of St. Charles (Patrick
                  Delfino, Lawrence M. Bauer, and Diane L. Campbell, of State’s
                  Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE HUTCHINSON delivered the judgment of the court, with
                  opinion.
                  Justices Zenoff and Birkett concurred in the judgment and opinion.
                                              OPINION

¶1        Respondent, Beverly B., appeals the order of the circuit court of Kane County granting the
     State’s petition for the involuntary administration of psychotropic medication to respondent,
     under section 2-107.1 of the Mental Health and Developmental Disabilities Code (Code) (405
     ILCS 5/2-107.1 (West 2016)). She contends that the State failed to present sufficient evidence
     of its compliance with the mandate of section 2-102(a-5) of the Code (405 ILCS 5/2-102(a-5)
     (West 2016)) that the physician advise her in writing of the alternatives to the proposed
     treatment. She further contends that there was insufficient evidence that she was exhibiting
     deterioration of her ability to function or was suffering, as required under section
     2-107.1(a-5)(4)(B) of the Code (405 ILCS 5/2-107.1(a-5)(4)(B)(i), (ii) (West 2016)). We
     reverse. We conclude both that the general information that respondent received about the
     types of treatments and activities available at the Elgin Mental Health Center (Center) was
     insufficient to satisfy the section 2-102(a-5) mandate and that the court erred in ruling that
     respondent was exhibiting deterioration of her ability to function or suffering.

¶2                                         I. BACKGROUND
¶3       Respondent was involuntarily admitted to the Center after her April 9, 2015, adjudication
     of unfitness to stand trial for aggravated battery of a police officer. On April 8, 2016, the State
     filed a petition seeking the involuntary administration of psychotropic medication to
     respondent. The State alleged that respondent was delusional and had received a diagnosis of
     psychosis not otherwise specified (NOS), that her functioning had declined, that she was
     suffering as a result of her disorder, and that she had exhibited threatening behavior toward
     Center staff.
¶4       At respondent’s first appearance, she told the court that she had experienced negative
     contacts with public defenders and that she wanted to represent herself. The court, after
     questioning respondent, permitted her to do so. However, it appointed the public defender to
     serve as standby counsel.
¶5       The State’s first witness at the hearing on the petition was Danille Fossie, a social worker at
     the Center. Fossie said that respondent had granted a friend a power of attorney for health care
     but had revoked it when the friend exercised it to authorize administration of medication. The
     public defender attempted to intervene as respondent cross-examined Fossie, and the State
     successfully objected.
¶6       Before the next witness was sworn, the following exchange occurred:
                 “MS. BLAKE [public defender]: Judge, I’m sorry, [respondent] is going to allow
             me to represent her, in which case I would ask that Ms. Fossie come back.
                 ***
                 THE COURT: I’m not going to do that ***. You can start your representation with
             [the next witness] at this point. I need to question her before I take your word for it, as
             to [respondent]. All right.
                 MS. BLAKE: Then, I can’t do that, because all the fertile ground and all the
             problems that I had seen in this case that were issues as to my client’s rights not being
             protected were directly related to Miss Fossie’s testimony.


                                                  -2-
                   THE COURT: *** [A]s of right now I have not appointed you back as counsel.
                You’re standby counsel, and [respondent] has not made any request of the Court yet to
                have her be represented by counsel. So we’re going to continue. Unless [respondent]
                makes a request of the Court, I’m going to honor her request for self-representation
                under the Constitution. And I’m certainly obliged to do that by case law.
                   MS. BLAKE: Okay.”
       Respondent continued to represent herself for the remainder of the hearing.
¶7          Dr. Mohammed Ali, respondent’s psychiatrist, was the State’s second and final witness.
       He opined that respondent’s serious mental illness precluded her from making a reasoned
       decision about treatment. He also concluded, on the basis of respondent’s medical record and
       his discussions with staff members, that respondent had been delusional for more than a year.
       He said that he had no way to know exactly when her symptoms had started but that symptoms
       such as hers would not have begun suddenly. She first had been admitted to the Center in 2014,
       “on the civil side,” and was “discharged from the hospital involving medication.” Her most
       prominent symptom was a belief that some device had been implanted in her brain when she
       was two years old; she believed that this device helped her monitor drug dealers and
       communicate with the CIA, FBI, and police. Ali further opined that respondent’s ability to
       function had declined seriously, an opinion he based largely on comparing respondent’s
       current functioning to her previous ability to work as an accountant. Finally, he interpreted
       several events at the Center as examples of respondent’s threatening behavior.
¶8          The State questioned Ali about the types of information that he or Center staff had given
       respondent. It first asked whether respondent had been given written materials about the risks
       and benefits of the medications that Ali sought to prescribe. Ali said that she had and that those
       materials were in English. It then asked whether respondent had been offered any other kinds
       of treatments “less restrictive than medication” and, if so, what they were. Ali said that she had,
       explaining, “We have daily groups and daily fitness groups, and she is selective in attending
       those kinds of groups.” When the State asked about respondent’s access to individual therapy,
       he said that it was “available” but that respondent had been “selective in participating in those
       therapies too.”
¶9          After this series of questions, the court asked the State whether it had asked Ali if
       respondent “was given in writing the risks and benefits of the less restrictive?” In response, the
       State asked Ali, “When [respondent] was advised of the less restrictive risks and benefits, were
       those materials provided to her in writing?” Ali responded, “At the time of her admission, we
       do give all the group schedule[s], what are the expectation[s], yes.” Thus, although the court’s
       question seemed to pertain generally to what information was given, the State asked Ali only
       whether that information had been in writing, and Ali answered neither question. The State
       asked Ali whether he had previously testified that respondent did not read the written
       materials. He indicated that he had been referring only to the written materials about the
       medications, but he confirmed that the other information was given to respondent on her
       admission.
¶ 10        Respondent cross-examined Ali, asking him about his sources of information and how
       much time he had spent talking to her and preparing the petition. She also challenged him on
       details, such as where she had been when she had allegedly become threatening. She was
       successful at times in showing that Ali was incorrect about some of these details. The court
       allowed standby counsel some interjections.

                                                    -3-
¶ 11       The court adjourned the hearing for about a week. When it resumed, the court again
       questioned respondent to determine her desire and capacity to represent herself and again
       allowed her to represent herself with standby counsel available. At this hearing, respondent
       challenged Ali on his knowledge of the specifics of her case.
¶ 12       Respondent testified on her own behalf. Her remarks showed that she believed that she had
       an assignment from the “DMV” to track license plates stolen by drug dealers. The State did not
       cross-examine respondent or present rebuttal evidence.
¶ 13       The State closed by arguing that respondent exhibited each of the factors under section
       2-107.1(a-5)(4)(B) of the Code (405 ILCS 5/2-107.1(a-5)(4)(B) (West 2016)) that permit
       involuntary medication: “(i) deterioration of [the respondent’s] ability to function, as
       compared to [his or her] ability to function prior to the current onset of symptoms of the mental
       illness *** for which treatment is presently sought, (ii) suffering, or (iii) threatening
       behavior.”
¶ 14       The court ruled that respondent had a serious mental illness, namely psychosis NOS, and
       was exhibiting deterioration and suffering but not threatening behavior. On the information
       that respondent had received about other treatments, the court ruled:
               “[T]he doctor testified that other less restrictive services have been explored and been
               offered to [respondent] for the last year, and they have been found to be inappropriate.
               Group and individual therapy are not going to make her fully understand the serious
               mental illness that she suffers from and she does need medication.”
       It further stated that the “testimony from the doctor also noted that [respondent] has been
       advised in writing of the risks and side effects of the medication and the risks and side effects
       of the less restrictive services.”
¶ 15       The court advised respondent that she could appeal and that she could be represented by
       appointed counsel on appeal. Respondent asked standby counsel for assistance with the notice
       of appeal and asked that the notice include a request for appointed counsel.

¶ 16                                           II. ANALYSIS
¶ 17       On appeal, respondent raises three claims of error, all of which she concedes are moot due
       to the lapse of the 90-day order for treatment; she asks us to address them under the
       public-interest or capable-of-repetition-yet-evading-review exception to the mootness
       doctrine. Her claims of error are as follows: (1) the court violated her right to counsel when it
       declined stand by counsel’s request to step in following the direct examination of Fossie,
       (2) the State failed to present clear and convincing evidence of compliance with section
       2-102(a-5) of the Code (405 ILCS 5/2-102(a-5) (West 2016)), which requires that a potential
       recipient of psychotropic medication be advised in writing of the side effects, risks, and
       benefits of the treatment, and of the alternatives to the proposed treatment, and (3) the State
       failed to provide sufficient evidence that she had experienced either deterioration in her ability
       to function or suffering, as required by section 2-107.1(a-5)(4)(B) (405 ILCS
       5/2-107.1(a-5)(4)(B)(i), (ii) (West 2016)). The State disputes that any mootness exception
       applies. It also contests the merits of each of respondent’s claims of error. It raises no claim of
       forfeiture.




                                                    -4-
¶ 18                              A. Exceptions to the Mootness Doctrine
¶ 19        Because the order at issue here has expired and because we do not generally decide moot
       questions, we must consider the extent to which respondent’s claims fall under any exception
       to the mootness doctrine before we may address the merits of her claims. See In re Alfred H.H.,
       233 Ill. 2d 345, 351 (2009). Although we frequently address moot claims in involuntary-
       medication and other mental-health cases, there is no general mental-health exception to the
       mootness doctrine. Id. at 351-55. Rather, we address such claims under one of the three
       traditional mootness exceptions: (1) that resolution of the issue is a matter of public interest,
       (2) that the issue involves a harm capable of repetition yet evades judicial review, and (3) that
       the respondent could receive indirect relief, as the order from which the appeal was taken has
       collateral consequences for him or her. Id. at 354-63. “The public interest exception allows a
       court to consider an otherwise moot case when (1) the question presented is of a public nature;
       (2) there is a need for an authoritative determination for the future guidance of public officers;
       and (3) there is a likelihood of future recurrence of the question.” Id. at 355. The
       evading-review exception has two elements: (1) the contested order must be too short in
       duration to permit ordinary judicial review and (2) there is a reasonable expectation that the
       same party will be subject to the same action in the future. Id. at 358. Thus, “the resolution of
       the issue in the present case would be likely to affect a future case involving [the] respondent.”
       Id. at 359. Here, we conclude that both of respondent’s claims about the merits of the judgment
       fall under exceptions to the mootness doctrine. However, we also conclude that no exception
       applies to her claim that the court deprived her of her right to counsel.
¶ 20        We may address respondent’s challenges to the circuit court’s application of the Code
       under the public-interest exception. The sections at issue—2-102(a-5) and 2-107.1—must be
       interpreted in most involuntary-medication proceedings; thus, a court’s interpretation of those
       statutes is a matter of public interest. See In re Katarzyna G., 2013 IL App (2d) 120807, ¶ 9.
       Furthermore, these issues have not been authoritatively decided in any published court
       decision. Finally, the questions here, because they relate to important substantive aspects of
       those sections, will certainly occur in other mental-health cases.
¶ 21        By contrast, the matter of whether respondent was deprived of her right to counsel falls into
       neither the public-interest nor the evading-review exceptions—and respondent does not
       suggest that the collateral-consequences exception applies either. Although questions of when
       standby counsel should take over for respondent might be expected to arise in any future
       proceedings in which she may be involved, little likelihood exists that any such question would
       arise with facts similar to those here. Respondent states that “everything hinge[d]” on a
       peculiar point in the hearing when standby counsel told the court that respondent wanted
       counsel to take over; the court told counsel that respondent would have to say that herself, and
       counsel announced that she could not take over unless she were allowed to recall Fossie. Thus,
       any disposition of this claim would not resolve any particular legal question but would simply
       apply largely undisputed principles to one incredibly idiosyncratic interaction. These
       circumstances are unlikely to recur in proceedings involving respondent or anyone else; thus,
       we are precluded from addressing the matter under either the public-interest or the
       evading-review exceptions. See Alfred H.H., 233 Ill. 2d at 355, 359.




                                                   -5-
¶ 22                                     B. Standards of Review
¶ 23        With the matter of mootness resolved, we address the merits of respondent’s remaining
       claims, beginning with the relevant standards of review. Respondent claims a failure to comply
       with section 2-102(a-5). She also asserts that, as a result of that failure, the State’s evidence of
       her lack of capacity to make a reasoned decision about treatment was insufficient. However,
       because the evidence relating to compliance with section 2-102(a-5) was largely
       straightforward and undisputed, the question involves the application of law to essentially
       undisputed facts, and thus is a question of law, subject to de novo review. See In re Laura H.,
       404 Ill. App. 3d 286, 290 (2010) (review of whether there has been compliance with section
       2-102(a-5) is de novo). We recognize that the parties dispute what information respondent
       received. However, as we will discuss, the record entirely resolves that dispute; any conflict in
       the evidence is illusory. Likewise, although respondent’s claim that the State failed to prove
       that she exhibited deterioration of her ability to function or suffering is a challenge to the
       sufficiency of the evidence, her claim turns on the interpretation of section 2-107.1. This, too,
       is a question of law. See Moon v. Rhode, 2016 IL 119572, ¶ 22 (interpretation of a statute is a
       question of law, so review is de novo).

¶ 24                       C. Compliance With the Section 2-102(a-5) Mandate for
                       Information Concerning Alternatives to the Proposed Treatment
¶ 25        Respondent claims that she did not receive information that satisfied section 2-102(a-5).
       That section requires that, when seeking to administer psychotropic medication, “the physician
       or the physician’s designee [must] advise the recipient, in writing, of the side effects, risks, and
       benefits of the treatment, as well as alternatives to the proposed treatment, to the extent such
       advice is consistent with the recipient’s ability to understand the information communicated.”
       405 ILCS 5/2-102(a-5) (West 2016). Respondent argues that the information that Ali said she
       received was merely a general description of programs available at the Center and that no
       evidence showed that she received information explaining how those programs could serve as
       alternatives to the proposed medication. The State responds that the information was sufficient
       because “respondent was offered other, less restrictive methods of treatment than psychotropic
       medication—*** daily groups and daily fitness groups, as well as individual therapy with a
       social worker, a psychologist, and with Dr. Ali.” Thus, respondent’s position is that under
       section 2-102(a-5) she was supposed to receive information about treatments that were specific
       alternatives to the proposed medication, whereas the State’s position is that the section is
       satisfied by general information about other treatments.
¶ 26        It is error for a court to grant a petition for the involuntary administration of psychotropic
       medication absent evidence of compliance with section 2-102(a-5). “The rationale underlying
       the requirements of section 2-102(a-5) is to not only ensure that a respondent is fully informed,
       but also ‘to ensure that a respondent’s due process rights are met and protected.’ ” In re
       Nicholas L., 407 Ill. App. 3d 1061, 1072 (2011) (quoting In re John R., 339 Ill. App. 3d 778,
       784 (2003)). Therefore, strict compliance with the section is “necessary to guard a
       respondent’s fundamental liberty interest in refusing invasive medication.” Nicholas L., 407
Ill. App. 3d at 1072. Moreover, for a court to properly grant such a petition, it must find that the
       respondent lacks the capacity to make a reasoned decision to accept or refuse psychotropic
       medication. 405 ILCS 5/2-107.1(a-5) (West 2016). However, Illinois law does not allow a
       court to make that finding unless the State has presented evidence that the respondent received

                                                    -6-
       information sufficient to form the basis for a reasoned decision. To be able to make such a
       decision, the respondent needs to know whether any reasonable alternatives to psychotropic
       medication exist. “[A]dequate proof that a respondent has been provided with all of the
       information necessary to make a reasoned decision is crucial to a determination concerning the
       respondent’s capacity to make such a decision.” In re Debra B., 2016 IL App (5th) 130573,
       ¶ 27. Here, we conclude that the proof is inadequate to show that respondent received such
       information.
¶ 27       Before addressing the core of respondent’s claim—which is a question of law—we resolve
       one issue of fact. The State argues that the evidence supports the circuit court’s finding that
       “[t]he testimony from [Ali] *** [was that respondent] has been advised in writing of *** the
       risks and side effects of the less restrictive services.” But the court’s finding was contrary to
       the evidence. Ali said that respondent had received information about the risks and benefits of
       the proposed medications. However, the only evidence relating to alternative treatments is
       Ali’s testimony that, “[a]t the time of her admission, we do give all the group schedule[s], what
       are the expectation[s].”
¶ 28       We now address why the information respondent received—general information about the
       treatments available at the Center—did not satisfy section 2-102(a-5). Proper interpretation of
       section 2-102(a-5)’s mandate requires an understanding of that section’s place in the Code.
       Three sections, section 2-102(a-5), section 2-107 (405 ILCS 5/2-107 (West 2016)), and section
       2-107.1, have a primary role in governing the administration of psychotropic medication under
       the Code.
¶ 29       First, section 2-102(a-5) permits voluntary administration of such medication, when the
       “recipient has the capacity to make a reasoned decision about the treatment.” 405 ILCS
       5/2-102(a-5) (West 2016). (It also allows substituted consent, such as by the holder of a power
       of attorney for health care. Respondent revoked the holder’s power of attorney when the holder
       used it to consent to medication, so, from here on, for the sake of simplicity, we do not discuss
       substituted consent. We simply note that the Code allows such consent in many
       circumstances.)
¶ 30       Second, section 2-107 partly parallels section 2-102(a-5)—with an emphasis on the
       procedure surrounding refusal of treatment—and provides for emergency treatment while
       setting limits on the type and length of such treatment. In particular, section 2-107(a) (405
       ILCS 5/2-107(a) (West 2016)) requires an adult recipient to be informed that he or she may
       refuse medication or electroconvulsive therapy. If the recipient refuses the treatment, the
       facility must inform him or her of “alternate services available and the risks of such alternate
       services, as well as the possible consequences to the recipient of refusal of such services.” 405
       ILCS 5/2-107(a) (West 2016). Further, a refusal can be overridden—without resort to a
       petition for involuntary treatment—only if the “services are necessary to prevent the recipient
       from causing serious and imminent physical harm to the recipient or others and no less
       restrictive alternative is available.” 405 ILCS 5/2-107(a) (West 2016). When the circuit court
       here found that “[t]he testimony from [Ali] *** [was that respondent] has been advised in
       writing of *** the risks and side effects of the less restrictive services,” it echoed the
       requirements of section 2-107. We point out that nothing in section 2-107 is specifically
       dependent on a recipient’s capacity or lack of capacity to consent to treatment.
¶ 31       Third, section 2-107.1 provides for court-approved administration of psychotropic
       medication: “Notwithstanding the provisions of Section 2-107 of this Code, psychotropic

                                                   -7-
       medication *** may be administered to an adult recipient of services *** without the informed
       consent of the recipient” under the standards at issue in this appeal. 405 ILCS 5/2-107.1(a-5)
       (West 2016). It permits such administration only if, among other things, “the recipient has a
       serious mental illness” (405 ILCS 5/2-107.1(a-5)(4)(A) (West 2016)) and “the recipient lacks
       the capacity to make a reasoned decision about the treatment” (405 ILCS 5/2-107.1(a-5)(4)(E)
       (West 2016)). Section 2-107.1 thus forms a complement to section 2-102(a-5), which provides
       that a recipient with capacity can give effective consent to treatment. We note that, given this
       complementarity, section 2-107.1’s reference to treatment without informed consent suggests
       that section 2-102(a-5) refers to treatment with informed consent or something approximating
       it.
¶ 32       This discussion shows that sections 2-102(a-5) and 2-107.1 are linked by their dependency
       on a determination of a recipient’s capacity to consent to treatment. The particular test we use
       for that capacity links them even more closely. We say that an individual has the capacity to
       consent to (or refuse) the administration of psychotropic medication when, “based upon
       conveyed information concerning the risks and benefits of the proposed treatment and
       reasonable alternatives to treatment, he [or she] makes a rational choice to either accept or
       refuse the treatment.” In re Israel, 278 Ill. App. 3d 24, 36 (1996). Compare this phrasing with
       section 2-102(a-5)’s mandate to “advise the recipient, in writing, of the side effects, risks, and
       benefits of the treatment, as well as alternatives to the proposed treatment.” 405 ILCS
       5/2-102(a-5) (West 2016). These requirements are functionally all but identical. This explains
       why we treat section 2-102(a-5)’s mandate as a sine qua non for determining an individual’s
       capacity to consent to treatment. See Debra B., 2016 IL App (5th) 130573, ¶ 27; Katarzyna G.,
       2013 IL App (2d) 120807, ¶ 17 (both reasoning that, if a respondent has not been given the
       information required by section 2-102(a-5), any proof of the respondent’s lack of capacity is
       necessarily inadequate). Keeping this in mind, and recalling that the introduction to section
       2-107.1 implies that section 2-102(a-5) requires something in the nature of informed consent, it
       becomes clear that information sufficient to comply with section 2-102(a-5) is simply such
       information as would be needed to support a reasoned decision about treatment.
¶ 33       Recognizing this, we have a standard by which we can decide whether the information
       respondent received was adequate. To make a reasoned decision, an individual should have a
       general idea of the advantages and disadvantages of his or her realistic choices. General
       information about mental-health treatments that might or might not be of use to a recipient
       does not help a recipient understand his or her choices. Indeed, information about treatments of
       no value to the recipient will be only a source of confusion and so reduce the chance of a
       reasoned decision. Moreover, the relevance of the information needs to be apparent. That is,
       merely advising a recipient that a treatment exists without advising him or her of how it is
       relevant is not likely to help.
¶ 34       The information respondent received about alternatives to psychotropic medication does
       not meet this standard. According to the testimony, when she was admitted, she, like everyone
       who is admitted, apparently received group schedules and a statement of expectations or rules.
       However, there is no evidence that, when psychotropic medication was proposed, respondent
       received an explanation of how any treatment referred to in the schedules was an alternative to
       the medication. Nor is there evidence that, when she received the schedules, she was told that
       she would need to refer to them later if medication were proposed. More critically, no



                                                   -8-
       suggestion exists in the evidence that the schedules usefully informed respondent what
       treatments were plausible alternatives for her.
¶ 35        The State argues that section 2-102(a-5) was satisfied in that “respondent was offered
       other, less restrictive methods of treatment than psychotropic medication—*** daily groups
       and daily fitness groups, as well as individual therapy with a social worker, a psychologist, and
       with Dr. Ali.” We are unpersuaded. The State implies that section 2-102(a-5)’s purpose is to
       protect a recipient’s access to “less restrictive methods of treatment.” Other sections of the
       Code serve that purpose. Section 2-102(a) of the Code (405 ILCS 5/2-102(a) (West 2016))
       requires that a recipient receive services “in the least restrictive environment.” Section
       2-107.1(a-5)(4)(F) (405 ILCS 5/2-107.1(a-5)(4)(F) (West 2016)) requires proof “[t]hat other
       less restrictive services have been explored and found inappropriate” before a court may order
       involuntary administration of psychotropic medication. Section 2-102(a-5) has a different role;
       it requires a facility to give a recipient the chance to make an informed and reasoned decision
       before it seeks involuntary administration. To be clear, the sections are linked. In particular, if
       the recipient receives information and then makes a decision to accept medication, the result is
       clearly less restrictive than forced medication. This is so even if it turns out that the recipient
       lacks the capacity to make a reasoned decision and that substituted consent of some kind is still
       necessary—that situation still avoids force. In other words, unless there has been an attempt to
       get the recipient to agree to medication, there generally cannot be proof that less restrictive
       services have been explored and found inappropriate.
¶ 36        The State implies that, because respondent was offered “less restrictive” treatments, she
       must have received the information required by section 2-102(a-5). We do not agree with this
       argument either. We can infer from the length of respondent’s stay alone that she had
       opportunities to observe and was aware of some of the other kinds of treatments available at
       the Center. That does not mean that she had any idea whether, for instance, those treatments
       had proven ineffective and thus lacked relevance to her, or whether they still served a purpose.
       No evidence suggests that anyone informed respondent of the relevance of her past treatment
       experience to deciding whether to agree to psychotropic medication. We therefore reject the
       idea that she received the kind of information that would be necessary to support a reasoned
       decision.
¶ 37        The State argues in the alternative that, even if the information did not satisfy section
       2-102(a-5), the error was harmless in that “the legislative purpose of the statute was achieved
       and reversal should not be required.” We have already explained our disagreement with the
       State’s view of section 2-102(a-5)’s purpose. The State did not show that respondent received
       sufficient information to allow her to make a reasoned decision, which is what was necessary
       to achieve the legislature’s purpose. We thus do not deem the error harmless.

¶ 38                D. Sufficiency of the Evidence of Respondent’s Deterioration or Suffering
¶ 39       Finally, we hold that the court erred in finding that respondent was subject to the
       involuntary administration of psychotropic medication based on her exhibiting deterioration in
       her ability to function and suffering. We conclude that, regardless of the persuasiveness of the
       evidence of deterioration and suffering, the evidence linking that deterioration and suffering to
       respondent’s mental illness was insufficient. A court may grant an order for the involuntary
       administration of psychotropic medication “if and only if it has been determined by clear and
       convincing evidence” that “the recipient has a serious mental illness or developmental

                                                    -9-
       disability” (405 ILCS 5/2-107.1(a-5)(4)(A) (West 2016)) and that, “because of said mental
       illness or developmental disability, the recipient currently exhibits any one of the following:
       (i) deterioration of his or her ability to function, as compared to the recipient’s ability to
       function prior to the current onset of symptoms of the mental illness or disability for which
       treatment is presently sought, (ii) suffering, or (iii) threatening behavior” (405 ILCS
       5/2-107.1(a-5)(4)(B) (West 2016)). In Debra B., 2016 IL App (5th) 130573, ¶ 47, the court
       suggested that the legislature did not intend that a recipient be subject to involuntary
       medication based on problems that the medication could not possibly treat. We agree that the
       requirements of section 2-107.1(a-5)(4)(B) make sense only on the assumption that the
       medication specifically addresses the deterioration, suffering, or threatening behavior.
¶ 40        This conclusion is part of what prevents section 2-107.1(a-5)(4)(B) from being
       impermissibly vague. The supreme court in In re C.E., 161 Ill. 2d 200, 228 (1994), tells us that
       the terms “deterioration,” “suffering,” and “threatening *** behavior” in section
       2-107.1(a-5)(4)(B) avoid constitutionally impermissible vagueness because courts can and
       must interpret them “in the context of the mental illness *** from which the mental health
       recipient is suffering and for which the psychotropic medication has been suggested.” If
       “suffering” could be distaste for being confined to a mental-health facility, or if “deterioration”
       could be the financial and social consequences of such confinement, then those terms would
       have nothing to do with the mental illness that the medication was proposed to treat. Thus, in
       Debra B., where evidence showed that the respondent was suffering because she was
       concerned about the management of her home and missed her pets, the court held that this was
       not a basis for involuntary medication, as “[t]his [was] not the type of ‘suffering’ that [could]
       be alleviated by psychotropic medication.” Debra B., 2016 IL App (5th) 130573, ¶ 47. Here
       too, the State failed to show that the medication would alleviate respondent’s deterioration or
       suffering.
¶ 41        The direct evidence of the effect of respondent’s illness on her functioning was weak. We
       do know that respondent’s delusions on a single occasion brought her into conflict with the
       Batavia police. However, although Fossie in particular seemed to imply that respondent’s
       illness had cost respondent her job and her family relationships, the record does not tell us
       whether it did so directly or through the cascading effects of that single encounter. Similarly,
       even assuming adequate evidence of respondent’s homelessness, that evidence would still fail
       to show deterioration in respondent’s functioning, as the loss of her home might have been a
       further consequence of her arrest and subsequent job loss.
¶ 42        The State concedes that nothing in the evidence shows a direct link between respondent’s
       losses and her illness, but it suggests that this is of no consequence. Indeed, it goes so far as to
       argue that, given the length of respondent’s incarceration and commitment, we can reasonably
       infer that respondent is homeless and unemployed and thus has experienced a deterioration in
       her functioning. We reject the State’s reasoning out of hand; the legislature cannot have
       intended that we countenance the involuntary medication of respondent on the basis of
       economic harm from her incarceration and commitment.
¶ 43        The evidence that respondent was suffering was similarly insufficiently linked to her
       illness; the court relied only on respondent’s unhappiness with her commitment. The parties
       agree that, in this context, “suffering” means “experiencing distress or anguish”; it is thus not
       here a synonym for “experiencing a specific condition.” Thus, to show suffering, the State
       must do more than meet the section 2-107.1(a-5)(4)(A) (405 ILCS 5/2-107.1(a-5)(4)(A) (West

                                                    - 10 -
       2016)) requirement to show that “the recipient has a serious mental illness.” See Debra B.,
       2016 IL App (5th) 130573, ¶¶ 38-46 (evidence that the respondent had symptoms of a serious
       mental illness was not sufficient to show that she was suffering). Here, as in Debra B., the State
       showed that respondent was experiencing the symptoms of a serious mental illness and that she
       was experiencing distress at her circumstances, but it failed to show that the proposed
       medication could treat that distress. More specifically, the State showed that respondent was
       experiencing delusions, but it failed to present evidence “provid[ing] any insight into why ***
       these symptoms caused *** suffer[ing].” Debra B., 2016 IL App (5th) 130573, ¶ 45.
¶ 44       The evidence here showed predominately that respondent’s suffering was the result of her
       dislike of her confinement. Ali testified as much:
                    “Q. [Assistant State’s Attorney:] *** Does it upset [respondent] to be here?
                    A. Yes.
                    Q. Okay. Do you ever observe her appearing to be sad?
                    A. Yes. On occasion when I was trying to talk to her about treatment plan, she was
                not happy.”
       Further, the court found that respondent was suffering, but it discussed her distress largely in
       terms of her desire to leave the Center. That said, we note the evidence of unpleasant-sounding
       delusions. In particular, there was evidence that respondent had reported that Center staff
       members had been replaced by their twins. However, the evidence does not show how
       respondent reacted to those delusions. Thus, although one could infer that those delusions were
       distressing, the inference is not clear and convincing.
¶ 45       Before concluding, we take a moment to, again, point out that the forcible administration of
       antipsychotic medication into a nonconsenting person’s body is a significant intrusion on that
       person’s liberty. See Washington v. Harper, 494 U.S. 210, 229 (1990). Antipsychotic drugs
       “alter the chemical balance in a patient’s brain, leading to changes, intended to be beneficial, in
       his or her cognitive processes.” Id. But they also can have “serious, even fatal, side effects.” Id.
       In addition, the involuntary administration of antipsychotic drugs necessarily alters a person’s
       brain functioning against his or her will—and this intrusion “could engender fear that the
       government was trying to brainwash its citizens.” Johnson v. Tinwalla, 855 F.3d 747, 749 (7th
       Cir. 2017). These fundamental liberty interests, therefore, can give way only if the State can
       establish both the need for mental-health treatment and compliance with the Code’s procedural
       safeguards. Here, the State’s evidence did not clear those hurdles. The State failed to show that
       respondent required forcible treatment; and the State failed to show that respondent had
       received sufficient information to enable her to make a reasoned decision regarding her
       treatment.

¶ 46                                      III. CONCLUSION
¶ 47      For the reasons stated, we reverse the judgment of the circuit court of Kane County.

¶ 48      Reversed.




                                                    - 11 -